Citation Nr: 0838376	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  07-25 419	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to educational assistance benefits under 
Chapter 30, Title 38, United States Code.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

The veteran served on active duty in the Air Force from 
June 2002 to August 2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In August 2008, the veteran testified at a Board 
hearing held at the RO in St. Petersburg, Florida.  

The appeal is REMANDED to the Atlanta RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran is seeking VA education benefits.  In its 
June 2007 statement of the case, the RO stated the veteran is 
not entitled to educational assistance under Chapter 30 
because he served less than 30 months of a three-year 
enlistment and the reason for his separation from service was 
for the convenience of the government.  The veteran asserts 
he should be entitled to Chapter 30 benefits under the "2 x 
4" program.  He testified that it is his understanding that 
under the 2 x 4 program as long as he served 24 months on 
active duty and went directly into the reserves and served in 
the reserves for four years, he would be eligible for his 
Montgomery GI bill benefits for which he had made 
contributions while on active duty.  He testified that he 
went from active duty into the reserves in 2004 and that his 
in-processing was delayed about a month because the base was 
closed after a hurricane.  He testified that he has served 
four years in the reserves and recently re-enlisted in the 
reserves.  

Review of the record shows that in his notice of disagreement 
with the RO's denial of education benefits the veteran stated 
that he "Palace Chased" into the reserves.  The record 
includes a printed copy of an April 2007 electronic mail 
request from the RO to "VAVBAATL/RO/DOD" stating, 
"Claimant claims Palace Chase.  Entered reserves Aug 3, 
2004.  Please provide length of reserve obligation and palace 
chase participation."  In what appears to be an April 2007 
response (which is not clearly from DOD), it is stated 
"(Palace Chase??):  No.  Member came to AFR on 10/1/04.  The 
last enlistment on file for member is 17 Jan 02 for 4 years 
(while AD)."  

The RO denied the veteran's entitlement to Chapter 30 
benefits considering his eligibility based solely on active 
duty as specified in 38 U.S.C.A. § 3011(a)(1)(A) and 
38 C.F.R. § 21.7042(a).  Under those legal criteria an 
individual who after June 30, 1985, first becomes a member of 
the Armed Forces must either serve for at least three years 
of continuous active duty in the Armed Forces in the event 
that the individual's initial obligated period of active duty 
is for three years or more, or must have been discharged 
following a shorter period of active service for a service-
connected disability, for a medical condition which 
preexisted such service and determined by the Secretary not 
to be service-connected, for hardship, for a physical or 
mental disorder not characterized as a disability and not the 
result of the individual's own willful misconduct but 
interfering with his/her performance of duty, for the 
Convenience of the Government (COG) in the case of an 
individual who completed not less than 30 months of 
continuous active duty if his/her obligated period of active 
service was at least three years or more, or involuntarily 
for the COG as a result of a reduction in force.  38 U.S.C.A. 
§ 3011(a)(1)(A); 38 C.F.R. § 21.7042(a).  

The veteran served on active duty from June 11, 2002, to 
August 2, 2004.  His DD Form 214 shows that he was honorably 
discharged from active duty for a COG separation.  The 
separation code was MGQ, and the narrative reason for 
separation was intradepartmental transfer.  The DD Form 214 
does not specify the term of service for which the veteran 
enlisted, but in the remarks section it is stated that member 
has not completed first full term of service.  The claims 
file includes a photocopy of what appears to be a computer 
screen record with the first line that reads "30D Chapter 30 
DOD Data Record 11-20-06" on which it is stated that the 
veteran's enlistment term was 4 years.  In the June 2007 
statement of the case the RO indicated that the veteran's 
enlistment was for three years.  At the hearing the veteran 
indicated his original enlistment was for 4 years.  

The veteran served for 25 months and 22 days on active duty.  
Thus, whether the obligated service was 3 or 4 years, the 
veteran completed less than 30 continuous months of his 
obligated service term (which was at least 3 three years) 
prior to his honorable release.  Further, the veteran did not 
serve at least 3 years of continuous active duty in the Armed 
Forces after June 30, 1985.

There is no showing, nor does the veteran contend that he was 
discharged for a service-connected disability, for a medical 
condition preexisting service on active duty and determined 
not to be service connected, for hardship, for a physical or 
mental disorder not characterized as a disability and not 
resulting from his own willful misconduct but interfering 
with his performance of duty, involuntarily for the COG as a 
result of a reduction in force, as determined by the 
Secretary of the military department concerned, or for a COG 
after serving at least 30 months of continuous active duty 
after June 30, 1985.

Rather, the veteran voluntarily left active duty to 
immediately enter the reserves.  As indicated above, the 
veteran has said he was in the Palace Chase program.  
Although requested to do so, the veteran has not submitted 
documentation showing his participation in the Palace Chase 
program, and the record before the Board does not provide an 
official description or criteria pertaining to the Palace 
Chase program. 

The Board does note that as an alternative to eligibility for 
basic education assistance based solely on active service, 
38 U.S.C.A. § 3012 and 38 C.F.R. § 21.7042(b) provide that an 
individual may establish eligibility for basic educational 
assistance under Chapter 30 based on a combination of service 
on active duty and service in the Selected Reserve.  The 
individual must, after June 30, 1985, either first become a 
member of the Armed Forces, or first enter on active duty as 
a member of the Armed Forces, and the individual, before 
applying for educational assistance, must either (i) Complete 
the requirements of a high school diploma (or an equivalency 
certificate), or (ii) Successfully complete (or otherwise 
receive academic credit for 12 semester hours (or the 
equivalent) in a program of education leading to a standard 
college degree.  38 C.F.R. § 21.7042(b)(2).  Except as 
provided in paragraph (b)(6) of 38 C.F.R. § 21.7042(b), the 
individual must serve at least 2 years of continuous active 
duty in the Armed Forces characterized by the Secretary 
concerned as honorable service.  38 C.F.R. § 21.7042(b)(3).  
An individual is exempt from serving 2 years on active duty 
as provided in paragraph (b)(3) of this section when the 
individual is discharged or released from the Armed Forces 
during those two years (i) For a service-connected 
disability, or (ii) For a medical condition which preexisted 
such service on active duty and which VA determines is not 
service connected, or (iii) Under 10 U.S.C. § 1173 (hardship 
discharge), or (iv) In the case of  an individual discharged 
or released after 20 months of such service, for the 
convenience of the Government, or (v) Involuntarily, for COG 
as a result of a reduction in force as determined by the 
Secretary of the military department concerned in accordance 
with regulations prescribed by the Secretary of Defense or by 
the Secretary of Transportation with respect to the Coast 
Guard when it is not operating as a service in the Navy, or 
(vi) For a physical or mental condition that was not 
characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with 
the individual's performance of duty, as determined by the 
Secretary of each military department in accordance with 
regulations prescribed by the Secretary of  Defense or by the 
Secretary of Transportation with respect to the Coast Guard 
when it is not operating as a service in the Navy.  38 C.F.R. 
§ 21.7042(b)(6).  

Further, except as provided in paragraph (b)(7) of 38 C.F.R. 
§ 21.7042(b), after completion of active duty service, the 
individual must serve at least 4 continuous years of service 
in the Selected Reserve.  An individual whose release from 
active duty service occurs after December 17, 1989, must 
begin this service in the Selected Reserve within one year 
from the date of his or her release from active duty.  During 
this period of service in the Selected Reserve the individual 
must satisfactorily participate in training as prescribed by 
the Secretary concerned.  38 U.S.C.A. § 3012(a)(1); 38 C.F.R. 
§ 21.7042(b)(4).  The individual must, after completion of 
all service described in this paragraph:  (i) Be discharged 
from service with an honorable discharge, or (ii) Be placed 
on the retired list, or (iii) Be transferred to the Standby 
Reserve or an element of the Ready Reserve other than the 
Selected Reserve after service in the Selected Reserve 
characterized by the Secretary concerned as honorable 
service, or (iv) Continue on active duty, or (v) Continue in 
the Selected Reserve.  38 C.F.R. § 21.7042(b)(5).  

In this case, the record indicates the veteran had more than 
two years of continuous active duty from June 2002 to 
August 2004, and there is an indication in the record, 
although the source is unclear, that corroborates the 
veteran's testimony that he entered the reserves within a few 
months, in October 2004, which is within the one-year period.  
The record, however, does not include service records that 
document the veteran's entry into the reserves, his length of 
service in the reserves, and/or his continuation in the 
reserves.  A remand is necessary for development that 
includes obtaining the veteran's service records or other 
official verification of the veteran's active duty and 
Selected Reserve service.  After further development of the 
record, there should be readjudication of the claim with 
consideration of the veteran's eligibility for Chapter 30 
educational assistance benefits under 38 U.S.C.A. § 3012 and 
38 C.F.R. § 20.7042(b).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain and associate with the claims 
file the veteran's complete service 
records, including for his active duty 
from June 2002 to August 2004 along with 
documentation of the veteran's entry into 
the Selected Reserves, the character of 
that service, and documentation of any 
recent re-enlistment for additional 
reserve service.  The actions to obtain 
the requested records should be 
documented clearly in the record.  

2.  If there is indication that the 
veteran applied for or was accepted into 
the "Palace Chase" program, obtain and 
associate with the record official 
documentation that describes the features 
and criteria for that program.  

3.  Then, after completion of any other 
development indicated by the state of the 
record, readjudicate the veteran's 
entitlement to educational assistance 
benefits under Chapter 30, Title 38, 
United States Code, to include 
consideration of the claim under the 
provisions of 38 C.F.R. § 21.7042(b) 
pertaining to eligibility based on active 
duty service and service in the Selected 
Reserve.  If the benefit sought on appeal 
remains denied, issue an appropriate 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

